—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered June 12, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s conduct did not deprive the defendant of a fair trial.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., McGinity, H. Miller and Adams, JJ., concur.